Citation Nr: 0601196	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation for skin 
manifestations of sarcoidosis rated 10 percent prior to 
August 30, 2002, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to March 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that continued a 10 percent evaluation for a skin 
disorder, rated as hyperpigmented papules, residuals of 
pulmonary sarcoidosis.  The rating decision also denied an 
increased evaluation for pulmonary sarcoidosis and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran continued the appeal 
after a January 2005 rating decision increased the evaluation 
for skin manifestations of sarcoidosis to 60 percent from 
August 30, 2002.  

The January 2005 rating decision also granted a 100 percent 
schedular evaluation for pulmonary sarcoidosis from February 
6, 1998, thereby removing the issue from the appeal.  The RO 
informed the veteran through its rating decision that this 
evaluation mooted a pending appeal for a TDIU. 

The veteran testified at a Board video conference hearing in 
September 2005.  A transcript (T) of the hearing has been 
associated with the claims file.  At the hearing it was 
acknowledged that the TDIU issue was mooted with the grant of 
a total schedular evaluation for pulmonary sarcoidosis and 
the issue was being withdrawn (T 3). 


FINDINGS OF FACT

1.  Prior to August 30, 2002, the skin manifestations of 
sarcoidosis affected the face and scalp without evidence of 
disfigurement or facial deformity but with extensive lesions 
on various locations on the body surfaces during 
exacerbations.

2.  From August 30, 2002, the skin manifestations of 
sarcoidosis require constant systemic therapy for control; 
with 9 percent of the body surface affected 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for skin 
manifestations of sarcoidosis prior to August 30, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7800, 7806 (2001). 

2.  The criteria for an evaluation in excess of 60 percent 
for skin manifestations of sarcoidosis from August 30, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 2002 and January 2005 rating decisions, the August 
2003 statement of the case, and the January 2004 and February 
2005 supplemental statements of the case apprised the veteran 
of the information and evidence needed to substantiate his 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in a 
November 2003 letter, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to increased 
ratings for the disabilities at issue.  The November 2003 
letter specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the VCAA 
specific letter did not have a specifically worded reference 
to this element but overall the correspondence invited him to 
submit or identify any evidence he felt pertained to his 
claim, which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly or 
explicitly is harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his skin, and the RO obtained additional VA treatment records 
the veteran identified.  The veteran also had a Board 
hearing.  Thus the Board finds the development is adequate 
when read in its entirety and that it satisfied the directive 
in the Board remands and the obligations established in the 
VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for increase.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the issue on the 
merits.


Analysis

As the veteran filed the claim for increase on which this 
appeal is based prior to August 30, 2002, his claim requires 
a review of both versions of the rating criteria.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation based upon a percentage of total body or exposed 
area effected and removes imprecise adjectival terms that did 
not present bright lines of demarcation between the 
incremental levels of disability.   It also includes 
consideration of medication need for control in order to 
arrive at the applicable rating.  However, for the period 
prior to August 30, 2002, a noncompensable evaluation was 
provided for slight, in any, exfoliation, exudation or 
itching, if on a non exposed surface or small area.  A 10 
percent evaluation was provided for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation was assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation contemplated ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant manifestations.  

VA outpatient retreatment records show in August 1999 the 
veteran complained of a mild rash on the arms and face and 
the examiner noted small areas of macular rash on the arms 
and forehead without pustule or raised lesions.  The ears and 
nose were free of lesions.  

On a VA examination in December 1999, the veteran reported 
that the skin patches would spread to include his face when 
he was given a lower dosage of prednisone.  He had thickened, 
exfoliating, hyperpigmented small and non disfiguring patches 
of skin on the volar surface of the proximal elbows and 
forearms, the knuckles, the groin and anterior shins.  There 
was no present involvement of the face or neck.  The examiner 
stated the lesions were not disfiguring and for that reason 
photographs were not taken.  

VA outpatient reports early in 2000 noted inclusion cyst of 
the forehead and that reductions in prednisone resulted in 
disease flare characterized by cutaneous lesions of the 
scalp, face and legs.  On another occasion he was found to 
have macular lesions on the shins.  In October 2000 nodules 
on the arms and legs were described as unchanged.  In 
December 2000 he had denuding of hair and some 
lichenification of the skin or the right gastroc.  In 
February 2001 a clinician noted he had an increase in lesions 
with small papular lesions in the bilateral antecubital 
areas.  In May 2001 he experienced a skin breakout with small 
back nodules on the forehead and it was noted he was 
experiencing more lesions being off prednisone.  In August 
2001 it was noted he was not having any skin eruptions at 
present and the skin on his legs was dry.  The examiner noted 
no sarcoid appearing lesions.  The impression was sarcoidosis 
with no active skin disease.  A right temple nodule was 
reported in December 2001 and it was noted the skin was much 
improved.

A VA examiner in January 2002 reviewed the claims file and 
included photographs.  The examiner reported a brief increase 
in skin lesions early in 2001 after a medication transition 
and that subsequent reports noted no new skin lesions.  He 
used scalp and skin preparations in addition to other 
medication.  The veteran reported inflammatory lesions on his 
face, scalp and torso that gradually resolved and left 
postinflammatory hyperpigmentation that lasted several 
months.  The examiner reported no nodules or inflammatory 
lesions on any body surface but several areas of 
hyperpigmentation suggested old inflammatory lesions over the 
left temple and anterior chest.  There was no ulceration, 
exfoliation or crusting.  The scalp was normal, but there 
were numerous small papules involving the skin on the upper 
lips anterior to the right ear that were consistent with 
active sarcoidosis.  The diagnosis was dermatologic sarcoid 
with recent outbreak despite methotrexate therapy.  `

VA outpatient treatment reports in February 2002 show 
acneform changes on the right cheek and lupus pernio around 
the ears and that the immpression included sarcoid skin 
disease.  It was noted the skin disease was not well 
controlled with methotrexate and breaking out on the cheeks 
and ears.  In March 2002 some improvement in skin disease 
with prednisone was noted.  In April 2002 he reported his 
skin disease was stable and the report noted keloids on the 
elbows and lupus pernio on the knees.  In June 2002 it was 
reported the skin disease persisted but waxed and waned.  He 
had purple papules of the neck.  In July 2002 he denied rash 
or new or changed skin lesions.  

The Board observes that the record reports the disability 
waxes and wanes so the extent of the disorder as reflected on 
examinations must be viewed with this characteristic in mind.  
It would appear that the more appreciable manifestations were 
associated with variations in his prescribed medication, but 
overall the record leads the Board to conclude the disability 
viewed in his active state is more closely aligned with the 
30 percent criteria that contemplates extensive lesions.  The 
Board believes the description of a flare-up would comport 
with the element of extensive lesions in the rating scheme 
which should take into account the overall disability picture 
and area involved.  See for example Drosky v. Brown, 10 Vet 
App. 251 (1997).  The record does not more nearly describe 
the characteristic manifestations for a 50 percent evaluation 
under this version of the rating scheme.  Furthermore the 
head, face or neck involvement was not described as more 
nearly approximating a higher evaluation under the version of 
Diagnostic Code 7800 then in effect.

Under Diagnostic Code 7800 in effect prior to August 30, 
2002, scars of the head, face, or neck completely disfiguring 
or resulted in exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
When, in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

Under the current rating scheme, a 60 percent evaluation may 
be assigned for dermatitis or eczema with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12 month period.  

Disfigurement of the head, face, or neck, one characteristic 
of disfigurement results in the grant of a 10 percent 
disability rating.  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  The next higher rating 
of 50 percent requires evidence that disfigurement of the 
head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement. The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118; 
Diagnostic Codes 7800, 7806 (effective August 30, 2002).

For the period from August 30, 2002, the examiner in June 
2003 noted the veteran had several hypopigmented papular 
lesions on the trunk and the forehead and scarring the 
veteran described from previous outbreaks of the papular rash 
associated with sarcoidosis.  The examiner characterized 
cutaneous sarcoidosis as nondisabling.  On reexamination in 
September 2004, the examiner stated the current dose of 
prednisone kept the veteran's dermatologic manifestations 
largely controlled although tapering would cause a flare-up.  
He had a few hyperpigmented papules on trunk that were non 
pruritic and there was no secondary infection. They were not 
tender and not disfiguring.  No papules were visible on 
exposed surfaces and less than 9 percent of the total body 
area was affected.  He remained independent with all 
activities of daily living, functional mobility and 
ambulation.  

Outpatient reports during this period show treatment directed 
primarily to pulmonary sarcoidosis.  A January 2005 notation 
indicated he denied any recent skin lesion exacerbation.  In 
August 2004 he reportedly had scattered lesions from 
sarcoidosis and he did not need a consult for skin care.  In 
December 2002 he was found to have a few tiny nodular lesions 
of the forehead.  His hearing testimony was directed 
primarily to the skin manifestations of sarcoidosis prior to 
August 30, 2002. 

Applying the current criteria to the recently reported skin 
manifestations, it is apparent that the veteran receives the 
60 percent evaluation based on the constant or near constant 
need of systemic therapy.  Indeed, the percentage of body 
surface affected appears minimal and he does not manifest the 
number of characteristics of disfigurement necessary for a 
higher (80 percent) evaluation.  The two recent VA 
examinations have not described manifestations more nearly 
approximating the criteria for the 80 percent evaluation and 
overall the disability seems consistently reflected in the 
extensive record of outpatient treatment.  

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's skin 
manifestations of sarcoidosis is not so exceptional or 
unusual as to render impractical the application of regular 
schedular standards, and thus a referral for an evaluation on 
an extraschedular basis is not warranted.  The record did not 
show, for example, marked interference with employability or 
frequent treatment or hospitalization, and the individual 
rating is considered adequate to compensate for substantial 
loss of working time from exacerbations, which appear to be 
occasional.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent evaluation for skin 
manifestations of sarcoidosis prior to August 30, 2002, is 
granted, subject to the regulations governing the payment of 
monetary awards.





Entitlement to a disability evaluation in excess of 60 
percent for skin manifestations of sarcoidosis from August 
30, 2002, is denied.





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


